Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As regards the invention recited in independent claim 1, the combination recited in the claim is novel and unobvious.  Of particular interest is the detail and arrangement fire chambers and grill panels.  Naturally the allowability of these limitations in and of themselves is not at issue.  Nevertheless, in combination with the remainder of the elements recited in the claim, the claimed subject matter is allowable.  
Pritchett (5,203,316) appears to be the closest prior art reference to the claimed invention.  Pritchett shows a portable combination firepit and grill (fig. 1,2), including a lower fire chamber 320, upper fire chamber 324 (lower portion), as well as grill panels 452,454.  While the prior art of record discloses many of the claimed limitations, the prior art of record fails to disclose or make obvious the invention as claimed.  It is understood from the description and figures that the lower flame chamber is referring to flame baffle chamber 12 and the upper flame chamber is referring to charcoal baffle chamber 14, of the instant application.  As such, Pritchett fails to at least show the lower fire chamber (i.e., the pit) including an open bottom.  Alternatively, housing 324 is a single chamber.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

March 30, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762